                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                         UNITED STATES DISTRICT COURT
                                   9                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JESSE DAVID LUCAS,                                               Case No. 19-07938 BLF (PR)
                                  11
                                                             Plaintiff,                                  ORDER SUA SPONTE GRANTING
                                  12                                                                     EXTENSION OF TIME TO FILE
Northern District of California




                                                    v.
 United States District Court




                                                                                                         COMPLETE APPLICATION TO
                                  13                                                                     PROCEED IN FORMA PAUPERIS
                                  14    WARDEN CRAIG KOENIG, et al.,
                                  15                        Defendants.
                                  16

                                  17

                                  18             On December 4, 2019, Plaintiff, proceeding pro se, filed a civil rights complaint
                                  19   pursuant to 42 U.S.C. § 1983 against prison officials at Soledad State Prison. (Docket
                                  20   No. 1). On the same date, Plaintiff was advised through a Clerk’s notice that he must
                                  21   either pay the full filing fee or file an application to proceed In Forma Pauperis in order to
                                  22   proceed with this action. (Docket No. 2.)
                                  23             Plaintiff has filed an IFP application which is insufficient because the attached
                                  24   Certificate of Funds in Prisoner’s Account was not completed and signed by an authorized
                                  25   prison official. (Docket No. 6.)                     It appears that he attempted to obtain the Certificate but
                                  26   failed to follow prison procedure. (Docket No. 4.)
                                  27

                                  28   Order Sua Sponte Granting EOT to file Complete IFP
                                       P:\PRO-SE\BLF\CR.19\07938Lucas_eot-ifp.docx
                                   1             In the interest of justice, the Court sua sponte grants Plaintiff an extension of time
                                   2   to file a signed IFP application along with the supporting documents. Plaintiff shall file a
                                   3   complete IFP application no later than twenty-eight (28) days from the filing date of this
                                   4   order.
                                   5             Failure to file a complete IFP application in the time provided shall result in
                                   6   this action being dismissed without prejudice and without further notice to Plaintiff.
                                   7             IT IS SO ORDERED.
                                   8           December 20, 2019
                                       Dated: _____________________                         ________________________
                                                                                            BETH LABSON FREEMAN
                                   9
                                                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26
                                       Order Sua Sponte Granting EOT to file Complete IFP
                                  27   P:\PRO-SE\BLF\CR.19\07938Lucas_eot-ifp.docx


                                  28
